Citation Nr: 0513309	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for PTSD and for gunshot 
wounds of the left thigh.  The appellant indicated 
disagreement only with the denial of service connection for 
PTSD and, after being furnished a statement of the case as to 
that issue, he filed a substantive appeal.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD; however, he did 
not engage in combat with the enemy and the claimed in-
service stressor is not corroborated by supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for PTSD in November 2001.  In a March 
2002 letter pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that he needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised of the criteria necessary to grant service 
connection for PTSD.  Additionally, he was provided 
documentation in which he could further identify any claimed 
PTSD stressors.  Moreover, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in March 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the RO 
obtained the veteran's service medical records and service 
personnel records.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran contends that he has a psychiatric disability, 
characterized as PTSD, that is due to stressors incurred 
during active duty service.  In particular, he alleges that 
he was attached a unit called Operation Vista that was sent 
to Laos.  He alleged that the CIA primarily ran the 
operation.  During a mission in Laos, he reportedly killed a 
small boy.  Additionally, he alleged that during one mission 
he received four bullet wounds to his thigh.  He stated that 
he removed two of the bullets himself before being 
transported by helicopter to a secret hiding place in Japan.   

During a VA mental health assessment in November 2000, the 
veteran stated that he served in Laos as part of Operation 
White Star in 1961 and 1962.  Their mission was to destroy 
supplies that were moving from China to North Vietnam on the 
Red River.  He recounted witnessing fellow soldiers die 
during combat and how he received several bullet wounds to 
his left thigh.  Since service, he reported a history of 
alcohol abuse for 38 years.  He stated that he quit abusing 
alcohol on his own, but occasionally had a few drinks.  

Upon mental status examination, the veteran reported 
nightmares associated with incidents in North Vietnam.  He 
reacted with psychological distress to reminders of traumatic 
events and stated that he did not like helicopters.  He felt 
detached and disconnected from others.  He had numbing of his 
feelings and decreased interest in social activities.  He 
also had symptoms of depression and some symptoms consistent 
with manic episodes or hypomanic episodes.  The axis I 
diagnoses were PTSD, chronic and severe, major depression, 
rule out bipolar disorder, and alcohol dependence in partial 
remission.  

Additional VA outpatient treatment records in 2001 show 
treatment for psychiatric disabilities diagnosed as PTSD and 
depression versus bipolar disorder.  

The veteran's service medical records and service personnel 
records are associated with his claims file.  His service 
medical records do not show complaints or treatment for any 
psychiatric disorder, to include PTSD.  His DD-214 reflects 
that he served in the U. S. Army from June 1960 to June 1963.  
He had one year, three months foreign or sea service.  His 
military occupation specialty was a Clerk.  He was not the 
recipient of awards indicating participation in combat.  The 
form notes that there were no wounds received as a result of 
action with enemy forces.  

His DA Form 20 indicated foreign service in Korea from 
September 1961 to December 1962.  During such time, they 
reflect that he worked at the 1'st Base Post Office in Korea 
as an Assistant Postal Clerk and later as a Senior Postal 
Clerk.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a psychosis to include 
schizophrenia is manifested to a degree of 10 percent within 
one year after separation from service, such disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for PTSD, there must 
be a current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the verified in-service stressor.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b).  

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, at 288-289 (1994).  The veteran's 
testimony by itself cannot establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 at 
166 (1996).  Further, an opinion by a mental health 
professional based upon a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997). Regarding PTSD, the 
first question to resolve is whether the veteran experienced 
an in-service stressor.  Without such corroboration of an in-
service stressor, the diagnosis of PTSD has no probative 
value. See Moreau, 9 Vet. App. at 395-396; Swann v. Brown, 5 
Vet.  App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).

Initially, and as it pertains to alleged stressors, on the 
basis of the evidence of record, including the service 
personnel records, the Board finds that the veteran did not 
serve in Laos, as alleged, and he did not serve in combat.  
Since the evidence does not establish that the veteran 
engaged in combat, the veteran's testimony alone may not 
establish the occurrence of the claimed in-service stressor.  

Since combat experience is not shown, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressors.  The veteran's 
testimony by itself cannot establish the occurrence of a non-
combat stressor.  His alleged stressors regarding the deaths 
of comrades and shooting a child in Laos are not capable of 
further substantiation as there is no evidence showing that 
the veteran served in Laos or participated in combat.  
Attempts to verify his stressors have revealed that he served 
as a postal clerk in Korea.  Thus, there is no credible 
supporting evidence that the claimed in-service stressors 
occurred.  

While some VA health-care providers have diagnosed PTSD, the 
diagnosis was based on a history provided by the veteran, 
which is without any factual basis.  When a medical opinion 
relies at least partially on the veteran's rendition of his 
own medical history, the Board is not bound to accept the 
medical conclusions, as they have no greater probative value 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 223 (1993).  Likewise, medical statements, 
which accept a veteran's report as credible and relate his 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  Thus, as a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  
For these reasons, the Board rejects the diagnosis of PTSD.  

In summary, the evidence of record does not show that the 
veteran was engaged in combat with the enemy, does not show 
service in Laos or Vietnam, and there is no supporting 
evidence that other alleged non-combat stressors occurred, 
apart from the veteran's own uncorroborated statements 
regarding his experiences during service.  Consequently, the 
claim of service connection for PTSD fails.  Therefore, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

Service connection for post-traumatic stress disorder is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


